PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 13/171,251
Filing Date: 28 Jun 2011
Appellant(s): ESTES et al.



__________________
Marc G. Martino
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 27 April 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 28 May 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
Rejection of claims 10-12, 13-15 under 35 USC 112(a).
Rejection of claims 1-3, 5-9 under 35 USC 103(a) over Schmidtberg, Farese, and Cho.
Rejection of claims 10-15 under 35 USC 103(a) over Schmidtberg, Farese, Cho, and CT Cryogenics.

	WITHDRAWN REJECTIONS
	The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the Examiner.
Objection of claim 7.  This objection was withdrawn in the Advisory Action dated 12 November 2020, in response to the after final amendment received on 27 October 2020 which clarified the claim language by adding the omitted word ‘fluid’. 

(2) Response to Argument
Rejection of claims 10-12, 13-15 under 35 USC 112(a).
First, Appellant argues that the claims should not be rejected because “the Appellant disagrees with the Examiner in that those skilled in the of cryogenics easily understand that a cryogenic fluid is at or below -150°C to -180°C such that it need not have been recited in the Appellant’s specification for the Appellant to later claim it to distinguish it apart from materials such as dry ice which are not considered to be at cryogenic temperatures.  Thus, the Appellant believes it is well known to those skilled in the art of cryogenics that a cryogenic fluid is at or below either -150°C to -180°C.  Unfortunately, to those skilled in the art, there is debate as to whether the threshold temperature defining a cryogenic fluid is -150°C, -th IRR International Congress of Refrigeration… endorsed a universal definition of cryogenics and cryogenic by accepting a threshold of 120 K (or -153°C) to distinguish these terms from the conventional refrigeration… The U.S. National Institute of Standards and Technology considers the field of cryogenics as that involving temperatures below -180°C (93 K; -292°F).  Furthermore, when doing a search using the search engine DuckDuckGo and/or Google, the Wikipedia short summary returns the following definition: Cryogenics – In physics, cryogenics is the production and behavior or materials as very low temperatures.  “It is not well defined at what point on the temperature scale refrigeration ends and cryogenics begins, but scientists assume a gas to be a cryogenic if it can be liquefied at or below -150°C…” and “As now can be seen, while there may be a debate as to the best threshold temperature for defining what is a cryogenic fluid, it is clear that it is somewhere around -150°C to -180°C” (Appeal Brief pg. 19-21).  Examiner disagrees. First, the Appellant’s written disclosure does not include any particular temperatures or any temperature ranges at which a claimed cryogenic fluid that is a gas can be liquefied at as introduced in claims 10-12, 13-15.  Second, in addition to this information not being present in the written specification, the Appellant’s argued support for liquefying at temperatures at or below -150°C and below -180°C relies on a Wikipedia article that also states “It is not well-defined at what point on the temperature scale refrigeration ends and cryogenics begins…” (Appeal Brief pg. 20) demonstrating that it is not inherent or implicit what temperature a cryogenic fluid that is a gas can be liquefied at or below.  Other definitions for cryogenic fluids exist that clarify conditions regarding both temperature and pressure, further demonstrating that these claimed ranges are not implicit / inherent. This includes the applied Farese reference (US 2006/0156742) which also defines a cryogenic fluid as a gas that liquefies at temperatures below -101°C at atmospheric pressure (Farese ¶[0018]). Since the specification does not mention any particular temperatures or temperature ranges at which the claimed cryogenic fluid is a gas that can be liquefied at, and this information is not well defined, these temperature ranges are not inherent / implicitly present in the Appellant’s originally filed written specification to show possession of the invention as claimed, and the rejection is sustained. 
Second, Appellant argues that the claims should not be rejected because “The Appellant states on page 1, lines 18-21 that the disclosed invention is about ‘the bulk storage and transfer of a cryogenic at or below -150°C (claims 10-12)’ and ‘at or below -180°C’ (claims 12-15) each also represent an unbound range with no lower limit that is not explicitly or inherently supported by the written description.  Appellant argues the boiling point of liquid nitrogen as -195.8°C and the boiling point of liquid natural gas as -162°C, however at best these arguments only provide single data points regarding when the cryogenic is a liquid. However, the Appellant is claiming a temperature range with no lower limit, with cryogenic fluids liquefied at or below -150°C (claims 10-12) and -180°C (claims 13-15).  See MPEP 2163.05 referencing the decision in In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976), such that claimed ranges must coincide with the ranges described in the original specification. 
Third, Appellant argues the claims are definite because “The Examiner argues that because the exact temperature threshold for a cryogenic fluid is not well established by those skilled in the art, the Appellant can no longer recite it in the claims as the claims would be indefinite. However, it is irrelevant if the community of scientists cannot agree on the exact temperature range as this is not the standard as to whether claim limitations may be added.  Rather, the standard is whether those skilled in the art would know that a cryogenic fluid is those at or below either -150°C or -180°C. This standard has clearly been met as evidenced by the simple references anyone can quickly find with an Internet search” (Appeal Brief pg. 22).  Examiner disagrees.  First, the rejection is not regarding whether the claims are indefinite, rather the rejection is because the written specification does not demonstrate the Appellant was in possession of the invention as claimed regarding dependent claims 10-12, and 13-15.  Second, requiring an Internet search to obtain this information because it is not provided in the Appellant’s specification, and the Internet search still shows that there is no agreement in the scientific community on the specific range and threshold regarding cryogenics, further demonstrates that these values which the Appellant has added in the limitations of claims 10-12, 13-15 are not a certainty in the cryogenic arts.  Hence, the Appellant’s lack detail in the of written specification regarding any mention of any particular temperatures or temperature ranges at which the claimed cryogenic fluid that is a gas can be liquefied at does not clearly identify what subject matter they were in possession of at the time of the invention.  This argument is not persuasive and the rejection is sustained.
Fourth, Appellant argues claims 13-15 satisfy the written description requirement because “in regards to claims 13-15 specifically, there is not a single person or organization skilled in the art of cryogenics that would disagree that a liquid gas at or below -180°C is indeed a cryogenic fluid as this is the coldest temperature understood among all those skilled in the art for cryogenic fluids. Therefore, no matter which definition of a cryogenic fluid is being applied by varying scientific institutions, all [of] them agree that any gas that is a fluid at or below -180°C is indeed a cryogenic fluid” (Appeal Brief pg. 22).  
Fifth, Appellant argues that the claims satisfy the written description requirement because “it is noted that the Appellant’s arguments above are also supported by the Examiner’s own prior art citation.  The Examiner has cited Farese et al. (US Publication 2006/0156742) as prior art in the obviousness rejection which is discussed hereafter.  The Examiner has effectively admitted that cryogenic fluids are those at or below -101°C by citing the Farese application as prior art.  Farese at ¶[0018] states “a cryogenic fluid is defined as a gas that liquefies at temperatures below -150°F (-101°C) at atmospheric pressure…” It is noted that Farese temperatures are below that of dry ice and that the Appellant’s claimed ranges are well below what Farese is teaching. Therefore, the cryogenic fluid ranges that the Appellant is claiming are recognized by Farese and by those skilled in the art.  Accordingly, as evidenced by the prior art cited by the Examiner, the Appellant’s disclosure contains enough implicit or inherent disclosure such that claims 10-12 and/or claims 13-15 are not improper under 35 USC 112 such that the rejections can now be removed” (Appeal Brief pg. 22-23).  Examiner disagrees. First, as established above in the Appellant’s Wikipedia source (Appeal Brief pg. 20) “It is not well-defined at what point on the temperature scale refrigeration ends and cryogenics begins…” demonstrating that it is not inherent or implicit what temperature a cryogenic fluid that is a gas can be liquefied at since this information is not explicitly recited in the Appellant’s specification, and that other definitions for cryogenic fluids exist that clarify conditions regarding both temperature and pressure. This includes the applied Farese reference (US 2006/0156742) 
Sixth, Appellant argues that the 112(a) rejection is improper because “Rejections may indeed be based on different statutory reasoning, but this does not allow the Examiner to take contradictory positions in two different rejections for the same application.  The Appellant is merely accepting the admission of the prior art cited in the 103 rejection to show that those skilled in the art understood a cryogenic fluid was those below -150°C and/or -150°C.  In other words, the Examiner is arguing that those skilled in the art would not know that cryogenic fluids are those below -150°C and/or -180°C, yet on the other hand cites prior art that effectively teaches cryogenic fluids are those below -150°C and/or -180°C.  Said simply, you can’t have it both ways – either those skilled in the art understand cryogenic fluids are those below -150°C and/or -180°C or they don’t understand.  Accordingly, the Appellant still believes the Examiner has taken inconsistent positions when formulating the rejections” (Appeal Brief pg. 23-24).  Examiner disagrees. The 35 USC 112(a) and 35 USC 103(a) are independent of each other, and the positions taken are correct with respect to how a person of ordinary skill in the art would review independent material and references in each rejection. First, the rejections of claims 10-12, and 13-15 under 112(a) are because the claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention.  The person of ordinary skill in the art is reviewing / assessing the Appellant’s disclosure. Second, the rejections of claims 10-12 and 13-15 under 103(a) are because based on review of the Appellant’s disclosure, while also determining independently that another combination of references render the Appellant’s claimed invention obvious which includes that feature based on a review of references / materials other than the Appellant’s disclosure.  These do not represent inconsistent positions.  This argument is not persuasive and the rejection is sustained.

Rejection of claims 1-3, 5-9 under 35 USC 103(a) over Schmidtberg, Farese, and Cho.
	First, Appellant argues that the rejection should be withdrawn because “Examiner’s characterization of Schmidtberg is not accurate.  Rather, Schmidtberg’s ‘supply chain’ is not the same as the beginning location and end location as used in the Appellant’s claims.  Rather, Schmidtberg’s supply chain is exclusively about the transportation phase.  In actuality, Schmidtberg saw no need to monitor the temperature and pressure of the product at either the customer depot or the customer site location, because Schmidtberg was concerned with the supply chain and not the long term storage of the product at either end of the supply chain” and “To the contrary of Schmidtberg, the Appellant teaches that cryogenic fluids must always be monitored even while the cryogenic fluids sit for long periods of time at the customer depots and customer site locations” (Appeal Brief pg. 25).  Examiner disagrees. It is noted that the features upon which the Appellant relies (i.e., sitting for long term storage of the product at either end of the supply chain) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The claims require ‘current state’ of temperature and pressure at the customer depot and customer site for storage, and Schmidtberg teaches tease features. For example, Schmidtberg teaches the limitations of “customer depot data comprises a current state of the cryogenic including a temperature and a pressure at each of the plurality of customer depots according to at least one customer depot temperature sensor and the at least one customer depot 
	Second, Appellant argues that the rejection is not proper because “Schmidtberg and Farese are not analogous inventions” and “the Examiner admits on page 12 of the Final Office Action that his characterization is weak by stating that Schmidtberg is ‘highly suggesting but not explicitly stating the plurality of customer site locations are configured for on-site usage of the cryogenic.’ The Examiner then continues by stating, ‘To the extent that Schmidtberg does not explicitly state this, Farese teacvhes this remaining limitation…’ To make such a combination obvious, the Examiner purports, ‘Both Schmidtberg and Farese are analogous invention[s] in the fields of shipping, and cryogenic transport.’ However this is untrue. Schmidtberg does not teach cryogenic fluid transport. Schmidtberg states in ¶[0073]: ‘In some embodiments, specialized sensors capable of operating at cryogenic temperatures may be employed.’ Schmidtberg does not teach that the sensor is monitoring the state of a cryogenic fluid itself. Rather, Schmidtberg teaches that the package sensors could operate at cryogenic temperatures and is measuring the environmental state of the supply chain.  Schmidtberg teaches in ¶[0070] the use of, ‘one or more temperature sensors to track temperature conditions in a cold chain… sensors 102 can be additionally or alternatively be employed to track conditions of the product 104 during any portion(s) or leg(s) of the supply chain.” It is clear that the sensors of Schmidtberg track the environment that the product goes through, not the product itself.  For example, if a perishable good is being shipped that needs refrigeration, Schmidtberg teaches how to track the temperature of the environment through its operating at cryogenic temperatures may be employed”) and that it includes any number of sensors to track products and environments including fluids (Schmidtberg ¶[0070] “primarily focus on temperature sensors” and “any number of different types of sensors 102 can be additionally or alternatively be employed to track additional or different physical or environmental conditions of the product 104 during any portion(s) or leg(s) of its supply chain.  The sensors 102 shown in Fig. 7 may, for example, additionally or alternatively be capable of monitoring humidity, incident light, exposure to x-rays, or other radiation, pressure, shock, impact, presence or quantity of airborne particles, viscosity, volume, speed, acceleration, orientation, etc… time spent at particular product locations (e.g., at particular warehouses or on particular vehicles)”. Even though Schmidtberg teaches sensors monitoring products operating at cryogenic temperatures, and Schmidtberg monitors products that include fluids (noting viscosity which is a measurement of thickness / resistance of a fluid, and presence of airborne particles which is measurement of gas; and that fluids include both gases and liquids), Schmidtberg does not explicitly state that the product is cryogenic comprises a gas or liquid and not a solid / cryogenic fluid.  Hence, the Farese reference is relied upon in the rejection to teach the cryogenic is a fluid that comprises a gas or liquid, i.e. not a solid (Farese ¶[0014], ¶[0018], ¶[0033-41]) in combination with Schmidtberg. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).  Third, note that the underlined portions of Schmidtberg ¶[0070] “any number of different types of sensors 102 can be additionally or alternatively be employed to track additional or different physical or environmental conditions of the product 104 during any portion(s) or leg(s) of its supply chain” present that Schmidtberg monitors both the physical product and/or the environment around the product, in contrast to the Appellant’s argument that Schmidtberg only tracks the environment which the product goes through and not the product. Since Schmidtberg and Farese are analogous inventions, and their combination teaches the features regarding on-site usage of the cryogenic and the cryogenic fluid, this argument is not persuasive and the rejection is sustained.
Third, Appellant argues that the rejection is not proper because “Upon a closer read of ¶[0073], Schmidtberg was not actually teaching the use or monitoring of a true cryogenic despite the reference to the words, ‘cryogenic temperatures’.  The very next sentence in ¶[0073] states ‘An example of such a sensor is described in U.S. Provisional Application Ser. No. 60/519,458, filed Nov. 11, 2003, the entire disclosure of which is hereby incorporated by reference.’ When reviewing the substance of the ‘458 provisional application it was discovered that the ‘458 provisional application does not in fact teach a true cryogenic sensor even though the Examiner alleges it to. The ‘458 application teaches that foodstuffs during transport may be tracked with prior art sensors that go from +80°C down to -40°C.  Yet the ‘458 provisional application goes further in teaching a sensor that can go down to -80°C and incorrectly states ‘in a range referred to as cryogenic temperatures.’ This is factually untrue as cryogenic temperatures are those temperatures well below -80°C.  Rather, the purpose of the ‘458 application was to teach a sensor that could be used with dry ice, and dry ice turns to gas at -78.5 degrees C.  Thus, the entire purpose of the ‘458 application was to teach a ‘DRY ICE PROBELESS SENSOR WITH LIQUID CRYSTAL DISPLAY’ as evidenced by the explicit title of the ‘458 provisional application.  Said simply, dry ice is not a cryogenic fluid.  First, dry ice is a solid.  Second, dry ice does not reach the colder temperatures of cryogenic fluids, cryogenic temperatures”, and there is no explicit definition of ‘cryogenic’ in Schmidtberg that precludes Schmidtberg from being recognized as analogous to Farese with respect to transport or cryogenics.  The Merriam-Webster definition of cryogenics is ‘of or relating to the production of very low temperatures; being or relating to very low temperatures’ (cryogenics: <https://www.merriam-webster.com/dictionary/cryogenic>) and nothing in Schmidtberg would show that this is not an applicable interpretation of cryogenics since Schmidtberg does not explicitly define a temperature range for cryogenics. Third, Schmidtberg is not constrained to only the single sensor referenced by example in the provisional patent application incorporated by reference in Schmidtberg, since (1) this language in ¶[0073] is exemplary stating “An example of such a sensor…”, and (2) Schmidtberg also describes using many other types of sensors in ¶[0070] and clarifies that the invention may also / alternatively use any number of these sensors where CO2, nitrogen, nitrous oxide, oxygen, and liquefied natural gas (LNG)”.  Appellant further argues that “Examiner has mischaracterized the Appellant’s reference to CO2 as dry ice, but it is not.  Rather the Appellant is referring to fluid carbon dioxide” (Appeal Brief pg. 30).  However, note that nothing in the Appellant’s specification indicates the Appellant was excluding dry ice CO2 as a cryogenic, nor is there any particular discussion in the Appellant’s specification regarding fluid carbon dioxide. Hence, Schmidtberg and Farese are analogous in the field of cryogenic transport, Schmidtberg explicitly states it is applicable to cryogenics, Schmidtberg does not include a specific definition of cryogenics that precludes Schmidtberg from being an analogous reference to Farese, Schmidtberg is not constrained to only the dry ice sensor in the example indicated in the provisional application ‘458 incorporated by reference, yet this example sensor in the provisional application also refers to monitoring CO2 which the Appellant has also identified as a cryogenic in their written specification.  This argument is not persuasive and the rejection is sustained.
Fourth, Appellant argues that the rejection is not proper because “what is worth noting is that perishable goods are not transported with the use of cryogenic fluids. In fact, exposing a perishable good to cryogenic temperatures usually destroys the perishable good.  Furthermore, as previously discussed, the storage and use of the cryogenic fluids is much more difficult, dangerous and expensive in comparison to simply using ice or dry ice.  Therefore, the use of cryogenic fluids being used for a refrigerated supply chain is simply not feasible.  Therefore, the Appellant believes it is not obvious to combine the Schmidtberg reference concerning refrigerating perishable goods with the Farese reference teaching cryogenic fluid supply to then result in the Appellant’s claimed invention” (Appeal Brief pg. 29-30).  Examiner disagrees. Note that the combination of Schmidtberg in view of Farese (in view of Cho) substitutes the transported product of Schmidtberg with the cryogenic fluid of Farese as the transported product. Schmidtberg (in view of Farese in view of Cho) as shown in ¶[0025], ¶[0070], ¶[0073] details that the item of transport that is monitored by the sensors may be at cryogenic temperatures, that the sensors measure viscosity (a property of fluids) and airborne particles (a property of gases) and that the product flows, highly suggesting but not explicitly stating that the cryogenic comprises a gas or a liquid and not a solid.  To the extent that Schmidtberg may not explicitly state this, Farese details the cryogenic is a fluid that comprises a gas or liquid, i.e. not a solid (Farese ¶[0014], ¶[0018], ¶[0033-41]). Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of a transported / stored cryogenic fluid - gas or liquid of Farese for the transported / stored cryogenic product of Schmidtberg (in view of Farese in view of Cho). Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. This argument is not persuasive and the rejection is sustained.
Fifth, Appellant argues that the rejection is not proper because “the Examiner on page 4 of the Final Office Action argues that Schmidtberg was indeed teaching a cryogenic fluid as evidenced by the word ‘flows’ in ¶[0025].  However, the word ‘flows’ was not in reference to a fluid but rather to the product flowing (i.e. moving) through a distribution warehouse” (Appeal Brief pf. 30). Examiner disagrees. First, Schmidtberg is not relied upon to teach a cryogenic fluid and the Office Action notes that Schmidtberg does not explicitly state a cryogenic fluid, relying on the Farese reference in combination to teach this feature of cryogenic fluid.  Schmidtberg (in view of Farese in view of Cho) as shown in ¶[0025], ¶[0070], ¶[0073] details that the item of transport that is monitored by the sensors may be at cryogenic temperatures (Schmidtberg ¶[0073]), that the sensors measure viscosity (a property of fluids) (Schmidtberg ¶[0070) and that the product flows (Schmidtberg ¶[0025]), highly suggesting but not explicitly stating that the cryogenic comprises a gas or a liquid and not a solid.  To the extent that Schmidtberg may not explicitly state this, Farese details the cryogenic is a fluid that comprises a gas or liquid, i.e. not a solid (Farese ¶[0014], ¶[0018], ¶[0033-41]). Second, while Schmidtberg ¶[0025] may refer 
	Sixth, Appellant argues that the rejection is not proper because “When reading the entirety of Schmidtberg, including ¶[0073] and the incorporated ‘458 provisional application, one skilled in the art of cryogenic storage and transportation would not be motivated to consult the Schmidtberg reference because it would not be motivated to consult the Schmidtberg reference because it does not even deal with monitoring temperatures that are considered by those skilled in the art to be at or below cryogenic temperatures, as dry ice is not considered to be a cryogenic fluid.  For this reason, those skilled in the art of cryogenic temperatures would not consider the Schmidtberg reference to teach storing, transporting and monitoring of a cryogenic fluid.  Accordingly, the Schmidtberg reference can no longer serve[] as the basis of the obviousness rejection and must be removed as it does not in fact teach anything to do with try cryogenic fluids which are at temperatures that are below -150°C or -180°C (Appeal Brief pg. 31).  Examiner disagrees. First, Schmidtberg explicitly states in ¶[0073] “In some embodiments, specialized sensors capable of operating at cryogenic temperatures may be employed”, hence, Schmidtberg teaches monitoring cryogenic materials and is applicable.  Second, note that the dry-ice (CO2) sensor referred to in provisional application 60/519,458 which is referenced in ¶[0073] as ‘An example of such a sensor is described in U.S. Provisional Application 60/519,458’, does not limit Schmidtberg to only this sensor due to use of this ‘example’ language, and the additional sensors described in ¶[0070].  Regardless, as detailed above, Appellant’s written specification ¶[0004] states that the Appellant’s invention is “A cryogenic data collection system and method in accordance with the present invention may generally include a plurality of customer depots for the bulk storage and transfer of a cryogenic such as, for example, but not limited to air, airgas, CO2, nitrogen, nitrous oxide, oxygen, and liquefied natural gas (LNG)”, thus Appellant’s specification also confirms that Schmidtberg teaches cryogenics. Fourth, the specific range for what constitutes a cryogenic is not defined in Schmidtberg, nor is it explicitly defined in the Appellant’s specification, nor is the specific cryogenic temperature range well / precisely defined at the time of the Appellant’s invention. The cited Wikipedia passage (Appeal Brief pg. 20) states “It is not well-defined at what point on the temperature scale refrigeration ends and cryogenics begins, but is not precisely defined, but it generally includes temperatures from -238 F (-150 C) down to absolute zero (-459.67 F)”. Thus, for any one or more of the reasons one of ordinary skill in the art would not exclude the Schmidtberg reference from teaching cryogenics: (1) Schmidtberg explicitly states it is applicable to cryogenics, (2) neither Schmidtberg, the Appellant’s specification, or claims 1 / 2 / 3 explicitly state the range for cryogenics, (3) the cryogenics range itself is not well-defined / precisely defined, (4a) the argued Schmidtberg sensor example referenced in the incorporated provisional application is only one example and not necessarily the only sensor applicable in Schmidtberg, yet (4b) this example sensor in the provisional application refers to monitoring CO2 which the Appellant also identifies as a cryogenic in their written specification.  This argument is not persuasive and the rejection is sustained.
	Seventh, Appellant argues that the rejection is improper because “The Appellant submits that the combination of prior art is improper because the Examiner relies on a novel and unique combination gleaned solely from Appellant’s specification and not gleaned from the mere obviousness of the need for the combination of Schmidtberg with Farese” (Appeal Brief pg. 32). In response to Appellant’s argument that the Examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the Appellant’s disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). The invention as claimed would have been obvious to one of ordinary skill in the art based on the combination of features taught by Schmidtberg, Farese, and Cho; with the motivation to combine these features found within the Schmidtberg / Farese / Cho references and also KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).  This argument is not persuasive and the rejection is sustained.
	Eighth, Appellant argues that the rejection is improper because “the Examiner believes it is obvious to combine ‘Farese with the teachings of Schmidtberg, with the motivation to ‘simplify logistics’ (Farese ¶[0006])’. Respectfully, the Appellant believes this reasoning makes no sense.  Farese in ¶[0006] teaches that it simplifies logistics to have one supplier that is capable of delivering both cryogenic fluids and compressed gas… However, combining Farese with Schmidtberg to result in the Appellant has claimed invention does nothing to ‘simplify logistics’” (Appeal Brief pg. 33).  Examiner disagrees. The motivation to ‘simply logistics’ is used in the rationale combine the feature of adding on-site usage of the cryogenic as taught in Farese (Farese ¶[0018], ¶[0051], ¶[0054], ¶[0057], claim 1) with the on-site storage of the cryogenic as taught by Schmidtberg (Schmidtberg Fig 7, ¶[0062], ¶[0067-68], ¶[0074]), since Farese taught both on-site usage and storage of the cryogenic.  By combining the storage and usage of the cryogenic in the same location, this results in one less transportation step of the product, which is a simplification in the logistical process, i.e. simplifies logistics.  This argument is not persuasive and the rejection is sustained.
	Ninth, Appellant argues that the rejection is improper because “The Examiner provides an alternative reasoning that the combination is obvious because ‘since the claimed invention is merely a combination of old elements…, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable’.  However, this is simply not true.  First, Schmidtberg’s sensor may be able to handle a temperature down to -80°C for dry ice, but said temperature sensor cannot be used to measure cryogenic fluid itself down to -150 or -180°C. This is because Schmidtberg’s sensor was placed in the refrigerated air environment that is clearly less hostile than being submerged inside a cryogenic fluid. Therefore, the Schmidtberg teaching did not merely perform the same function as it did separately.  Second, Schmidtberg’s sensor was not adapted to go down to temperatures such as -150 or -180°C.  At these colder temperatures special materials and designs are needed to account for the extreme environments of cryogenic fluids.  Again, the Schmidtberg teaching did not merely perform the same function as it did separately” (Appeal Brief pg. 34).  Examiner disagrees. First, this particular KSR “An example of such a sensor” and does not limit the range of cryogenic temperatures which all Schmidtberg sensors are constrained to function, (3) Schmidtberg ¶[0070] details sensors measuring fluid product characteristics including viscosity (i.e. liquids), hence Schmidtberg teaches measuring product in cryogenic conditions and the product may be a fluid, (4) claims 1 / 2 / 3 are not limited to being -150°C or -180°C.  Thus, the KSR-A rationale statements are applicable, and Schmidtberg’s sensors also still function the same as they did separately.  This argument is not persuasive and the rejection is sustained.
	Tenth, Appellant argues that the rejection is improper because “Schmidtberg teaches the use of one sensor. According to the Examiner’s obvious combination the single sensor now has turned into at least three sensors.  Clearly, the use of one sensor versus three sensors is not merely performing the same function as it did separately” (Appeal Brief pg. 34).  Examiner disagrees.  Note that Schmidtberg teaches a plurality of sensors. See Schmidtberg Fig 7, ¶[0068] with sensors (102) at both the shipping location and the receiving location, vehicles and holding areas.  The various types of sensors described in Schmidtberg ¶[0070], ¶[0073] still perform the same regardless of the quantity of sensors.  This argument is not persuasive and the rejection is sustained.
	Eleventh, Appellant argues that the rejection is improper because “Finally, the sensor in Schmidtberg was attached to the product package and moved with the package through the entire cold or “alternatively one or more vehicles or holding areas may have one or more sensors 102 physically associated with the vehicles or holding areas before and after the product 104 is loaded thereon or removed therefrom”.  The sensors in Schmidtberg ¶[0070], ¶[0073] still function the same (i.e. measuring temperature and pressure; functioning in cryogenic temperatures; measuring fluids) regardless of whether they remain physically associated with the product or whether they remain with the shipping (customer supply), receiving (customer site), or vehicles (transport units).  This argument is not persuasive.
	Twelfth, Appellant argues that the rejection is not proper because “The Examiner at the bottom of page 4 purports that Schmidtberg physically monitors the product and not just the environment the product is placed within, and as such Schmidtberg is teaching monitoring of a cryogenic fluid.  As support, the Examiner cites to ¶[0070].  However, after reading ¶[0070] it is still not clear Schmidtberg was teaching to monitor the product itself, which the Examiner alleges is a cryogenic fluid… When reading ¶[0070] in full, the Appellant believes Schmidtberg was not attempting to monitor the product itself, but rather the environment the product was in.  Each further example cited by Schmidtberg was of the environment with possibly one exception…. Therefore, the only possible exception is the reference to viscosity.  However, it is unclear as to what viscosity was being measured.  Was this the viscosity of the product of the viscosity of the environment? If one was transporting honey, honey can indeed have varying viscosity due to temperature.  Yet, it is unclear to determine with any degree of assuredness what was being suggested by Schmidtberg’s reference to measuring viscosity.  Frankly, the Appellant believes Schmidtberg was simply attempting to broaden all types of characteristics that could be measured without regard to how or what would actually be measured.  It is very common for patent applications to attempt to broaden their scope with such similar statements as Schmidtberg has done” (Appeal Brief pg. 36-37).  Examiner disagrees. First, Schmidtberg teaches monitoring the product itself in addition to the environment, because it tracks the physical conditions of the product in ¶[0070] stating “It should be track additional or different physical or environmental conditions of the product 104 during any portion(s) or leg(s) of its supply chain”.  Second, Schmidtberg ¶[0070] details monitoring temperature and monitoring viscosity, and the Appellant’s comments about Schmidtberg’s intentions regarding viscosity are speculative and contrary to the explicit teachings provided in the Schmidtberg reference.  Third, as noted above, Schmidtberg is not relied upon to teach that the product is a cryogenic fluid, rather Farese is relied upon to teach this feature (Farese ¶[0014], ¶[0018], ¶[0033-41]).  Hence, Schmidtberg teaches monitoring physical product characteristics, which include monitoring products at cryogenic temperatures and monitoring fluids.  This argument is not persuasive and the rejection is sustained.
	Thirteenth, Appellant argues the rejection is improper because “Cho teaches away from the Appellant’s claimed solution as Cho separates the container tag 100 from the reader 200. In this way, many container tags may be used with just one reader.  Cho at ¶[0034] expressly states that the container tag is a wireless terminal device that is attached to the container, whereas the reader 200 is installed at a vehicle, ship, or the like.  Cho’s teaching is contrary to the Appellant’s teaching where each of the customer depots, the customer site locations and the transport units have an associated signal processing module including a memory, a sensor, and a receiver/transmitter.  Cho’s structure teaches away from the Appellant’s claimed solution and therefore the rejection should be removed” (Appeal Brief pg. 37). Examiner disagrees. First, in response to Appellant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Cho is relied upon to teach that the transport units (vehicles) have associated transport unit signal processing modules that remotely receive / transmit instructions and transport unit data which includes temperature and pressure form the transport unit sensors and error conditions (Cho ¶[0011-12], ¶[0040], ¶[0055]). Cho is not relied upon to teach that customer depots and customer site locations include a memory, sensor and receiver / transmitter.  These features of the customer depot signal processing modules and customer site location signal processing modules are taught by Schmidtberg (Fig 7, ¶[0076-77], ¶[0079-80]). Second, Cho does not ‘teach away’ 
	Fourteenth, Appellant argues that the rejection is improper because “the motivation for Cho’s device is to prevent theft and/or tampering.  By monitoring the environment inside the container one can determine whether it has been opened or by monitoring the door itself one can determine whether it has been opened… However, applying Cho to the transportation of cryogenic fluids makes no sense.  This is because there is not a problem with the stealing of cryogenic fluids due to the very nature of cryogenic fluid.  As previously discussed, the proper equipment for transferring and storage of cryogenic fluid is very complicated, expensive and dangerous.  Furthermore, there does not exist a large black market for stolen cryogenic fluid, if any black market exists at all.  For this reason, it is not obvious to combine the teaching of Cho with that of Schmidtberg and Farese” (Appeal Brief pg. 38).  Examiner disagrees.  Note that the motivation to combine Schmidtberg in view of Farese with Cho is more than only theft, such that it would have been obvious to one of ordinary skill in the art at the time of the invention to include a transport unit signal processing module associated with each transport unit as taught by Cho with the teachings of Schmidtberg in view of Farese, with the motivation of “enabling various functions such as safe transportation of containers, real-time monitoring of environments within the containers, and security and crime prevention” (Cho ¶[0001]).  Hence, there is sufficient motivation to combine the teachings of Cho with Schmidtberg in view of Farese.  This argument is not persuasive and the rejection is sustained.
	Fifteenth, Appellant argues that the rejection is improper because “it is noted once again that Cho is concerned with the transportation of goods inside a supply chain not relating to cryogenic fluids.  Cho’s containers shown in the figures even represent the same types of standard shipping containers placed on trucks and barges.  The Appellant believes it is not obvious to combine the teaching of Cho with that of Farese, as Cho is about standard shipping in containers and Farese is about the transportation of a 

Rejection of claims 10-15 under 35 USC 103(a) over Schmidtberg, Farese, Cho, and CT Cryogenics.
Appellant argues that the rejection is improper because “The Appellant added claims 10-15 to help distinguish away from the Schmidtberg reference such that the combination of Schmidtberg and Farese could no longer be sustained by the Examiner.  Unfortunately, the obviousness rejection of claims 10-15 remains.  Therefore, the Appellant asks that the obviousness rejection of claims 10-15 be withdrawn” (Appeal Brief pg. 31).  Examiner disagrees. Claims 10-15 are each obvious with respect to Schmidtberg in view of Farese in view of Cho and further in view of CT Cryogenics.  For example, Schmidtberg (in view of Farese in view of Cho, applying that the product is a cryogenic fluid per Farese as shown above), as shown in ¶[0073] details the cryogenic, but does not explicitly state that the cryogenic is a gas that can be liquefied at or below -150 degrees C. Farese, as shown in ¶[0001-2], ¶[0008], ¶[0018] details the cryogenic fluid is a gas that liquefies at temperatures below -150 °F (-101 °C) at atmospheric pressure, and cryogenic fluids include hydrogen, helium, argon, oxygen, nitrogen, and liquefied natural gas; highly suggesting but not explicitly stating any of these cryogenics behave as a liquid at or below -150 °C (claims 10-12) or -180°C (claims 13-15).  To the extent that that Farese may not explicitly state this, CT Cryogenics teaches this feature such that that nitrogen exists as a liquid between the temperature range of -210°C and -196°C under normal atmospheric pressure (noting temperatures in are below -150°C and -180°C) (CT Cryogenics ¶1 beginning “Under normal atmospheric pressure…”).  Since these claims are taught by the combination of Schmidtberg in view of Farese in view of Cho in view of CT Cryogenics, this argument is not persuasive and the rejection is sustained.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/BRIAN A TALLMAN/Examiner, Art Unit 3628                                                                                                                                                                                                        
Conferees:
/KEVIN H FLYNN/Supervisory Patent Examiner, Art Unit 3628      
                                                                                                                                                                                                  /JOHN P GO/Primary Examiner, Art Unit 3686                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.